Citation Nr: 0404753	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left leg (other than 
the knee) disability secondary to service-connected residuals 
of a lower back disability and/or left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from to May 1944 to May 
1946.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO). 

In February 2003, the Board denied entitlement to service 
connection for left leg (other than the knee) disability 
secondary to service-connected residuals of a lower back 
disability.

The appellant appealed the denial of the claim to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"). In November 2003, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") issued 
an Order granting a joint motion that vacated the February 
2003 Board's denial of service connection for left leg (other 
than the knee) disability secondary to service-connected 
residuals of a lower back disability, and remanded the case 
to the Board for proceedings consistent with the Secretary's 
Motion for Remand.

REMAND

Pursuant to the Court's guidance, a remand is required for 
readjudication of the issue on appeal based upon 
consideration of the requirements of Quartuccio v. Principi, 
16 Vet.788 App. 183 (2002) (addressing the duties imposed by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), specifically 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2003), enacted 
during the pendency of the appellant's appeal.)  The VCAA and 
the implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Moreover, pursuant to the Court's decision, the RO must 
schedule another VA examination for the veteran as detailed 
below.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders. Stegall v. West, 
11 Vet. App. 268, 271 (1998). The VA examiner, in the 
February 2002 report, did not address whether the veteran's 
left leg disorder, specifically, is causally related to a 
service connected disability, as requested in the Board's 
remand in October 2001.
 
This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed of 
the evidence necessary to substantiate 
his claim for service connection for left 
leg (other than the knee) disability 
secondary to service-connected residuals 
of a lower back disability.  In addition, 
the RO should inform the veteran that if 
he provides sufficient identifying 
information, VA will attempt to obtain 
pertinent medical evidence, such as 
medical records, on his behalf.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.  

3.  The veteran must be afforded a VA 
orthopedic examination to determine 
whether his current left leg disorder 
(which does not include the left knee 
disorder) is causally related to his 
service connected low back and left knee 
disorders. The claims folder should be 
made available to the examiner for review 
before the examination. The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder. Such review should include a 
thorough review of the veteran's complete 
medical records, including the VA 
examination in July 2000 and February 
2002.

?	In addition, based upon the 
examination results, review of the 
veteran's pertinent medical history, 
and with consideration of sound 
medical principles, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the veteran's left leg 
disorder is etiologically related to 
the service-connected low back 
and/or left knee disorders. The term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

?	 Even if the examiner finds that the 
service-connected low back problem 
and/or left knee disorders did not 
cause the left leg disorder, the 
examiner is requested to consider 
whether the veteran's service-
connected low back disability and/or 
left knee disorder has had an 
adverse effect on the veteran's left 
leg such that there is additional 
disability.

Thereafter, the RO should readjudicate this claim. VCAA; 
38 C.F.R. § 3.310 (2003); Stegall v, 11 Vet. App. at 271.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be provided a supplemental 
statement of the case (SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal. An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




